Citation Nr: 0504734	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  98-08 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1965 to October 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veteran's claims seeking entitlement to 
service connection for hearing loss in the right ear and 
entitlement to an initial compensable rating for hearing loss 
in the left ear. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an initial compensable rating for 
hearing loss in his left ear. He has also filed a claim for 
entitlement to service connection for his right ear hearing 
loss.

In its May 2003 remand, the Board determined that the issue 
of service connection for the right ear hearing loss was 
inextricably intertwined with the veteran's claim for an 
initial compensable rating for left ear hearing loss, and 
remanded the case for RO development and initial 
consideration of the right ear issue.

Following development and consideration, the RO denied the 
veteran's claim for service connection of his right ear 
hearing loss in June 2004. The veteran submitted a letter 
dated in September 2004, in which he made it very clear that 
he wanted VA to recognize the service origins of his hearing 
loss in both ears.  The letter of September 2004 very clearly 
met the requirements for a notice of disagreement in response 
to the denial of service connection for right ear hearing 
loss.  However, the RO took no further action with regard to 
the claim of entitlement to service connection for the right 
ear hearing loss.

Because the veteran has submitted a timely NOD, he is 
entitled to receive a Statement of the Case (SOC), which he 
has not received. The NOD initiated the appellate process 
with respect to the issue of service connection for his right 
ear hearing loss and the law mandates that a SOC be issued. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); see 
Manlincon v. West, 12 Vet. App. 238, 240 (1999). Because the 
left ear issue is inextricably intertwined with the right ear 
issue, this case therefore requires further development prior 
to appellate review.

Accordingly, the case is remanded for the following actions:

1.	The RO should issue the veteran a Statement of 
the Case for the issue of entitlement to service 
connection for hearing loss in the right ear. With 
the Statement of the Case, the veteran should also 
be furnished information on the right to file, the 
time limit for filing a substantive appeal, 
information on hearing rights, and a VA Form 9 
"Appeal to the Board of Veteran's Appeals."

2.	After the above action has been performed and 
the veteran and his representative has been 
afforded an opportunity to complete the steps to 
appeal the claim to the Board, the RO must re-
adjudicate the inextricably intertwined claim for 
an increased rating for hearing loss, taking into 
account all development that has been undertaken in 
response to this remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




